FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARRYL LEE GOLDSTEIN,                            No. 11-17575

               Plaintiff - Appellant,            D.C. No. 4:07-cv-05958-SBA

  v.
                                                 MEMORANDUM *
SAYLOR, Dr., Chief Medical Officer, San
Quentin; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Saundra Brown Armstrong, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Darryl Lee Goldstein, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Goldstein

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his foot pain and condition. See id. at 1060 (“Deliberate

indifference is a high legal standard. A showing of medical malpractice or

negligence is insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish

that a difference of opinion amounted to deliberate indifference, a prisoner must

show that the defendants’ chosen course of treatment was medically unacceptable

and in conscious disregard of an excessive risk to the prisoner’s health).

      AFFIRMED.




                                           2                                   11-17575